UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7527


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CALVIN WINBUSH, a/k/a Good Game,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:12-cr-00021-HEH-RCY-1; 3:14-cv-
00724-HEH-RCY)


Submitted: March 23, 2017                                         Decided: May 10, 2017


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Winbush, Appellant Pro Se. Erik Sean Siebert, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin Winbush seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Winbush has not

made the requisite showing. Winbush contends that the district court’s application of

Sentencing Guidelines enhancements based on facts that were neither admitted by him

nor found by a jury violated the rule announced in Alleyne v. United States, 133 S. Ct.
2151 (2013). But Alleyne pertains only to facts that increase a defendant’s mandatory

minimum sentence, and is not relevant in Winbush’s case. 133 S. Ct. at 2155.

Furthermore, Alleyne did not “correct” United States v. Booker, 543 U.S. 220, 233

(2005), but rather, explicitly affirmed the discretion of a district court to impose a

sentence within the range prescribed by statute. 133 S. Ct. at 2163. Finally, we perceive

                                             2
no debatable issue in the district court’s resolution of Winbush’s § 2255 motion without

holding an evidentiary hearing because Winbush’s claims of ineffective assistance of

appellate counsel lack legal merit. See 28 U.S.C. § 2255(b).

      Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3